Citation Nr: 0529033	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  97-27 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by nausea, to include hypertension.

2.  Entitlement to service connection for a disability 
manifested by excessive sweating, to include hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for 
a dorsal lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to April 
1987. 
      
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal rating decisions dated in January 
1997 and August 1997 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In August 
2003, the Board remanded the case for additional development.  
That development has been accomplished and the case is once 
again before the Board for review. 

The Board remanded this case to the RO for additional 
development in August 2003.  That development has been 
completed and the case is once again before the Board for 
review. 

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2002.  A transcript of 
that hearing has been associated with the claims file. 

At the May 2002 hearing, it was unclear as to whether the 
veteran was claiming service connection for diabetes 
mellitus.  This issue is referred to the RO for clarification 
and appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no medical evidence that the veteran's 
hypertension is related to service.  

3.  The veteran's complaints of nausea and excessive sweating 
are mere findings, neither of which constitutes a disability 
for VA purposes.

4.  The veteran's dorsal lumbar spine is manifested by 
complaints of pain on motion, no significant X-ray findings, 
and motion from 20 to 90 degrees of flexion, 5 to 35 degrees 
of extension, 10 to 30 degrees of right and left lateral 
flexion, and 10 to 35 degrees of right and left lateral 
rotation.

5.  A VA examiner in March 2004 concluded that the veteran's 
complaints of low back pain were mechanical in nature and 
that any radicular symptoms were not service connected. 


CONCLUSIONS OF LAW

1.  A disability manifested by nausea, to include 
hypertension was not incurred in or aggravated by service nor 
may hypertension be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).

2.  A disability manifested by excessive sweating, to include 
hypertension was not incurred in or aggravated by service nor 
may hypertension be presumed to have been so incurred.  
38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).

3.  The criteria for a 20 percent evaluation for a dorsal 
lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5295 (2003 & 2004), as 
amended by 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a disability 
manifested by nausea and excessive sweating, which he claims 
are due to hypertension.  He is also seeking an evaluation in 
excess of 10 percent for his service-connected dorsal lumbar 
strain.  In the interest of clarity, the Board will initially 
discuss whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions 
issued January 1997 and August 1997; statements of the case 
(SOC) issued in April 1997 and December 1997; supplemental 
statements of the case (SSOC) issued in June 1998, February 
2000, October 2001, and October 2004; as well as a June 2001 
letter by the RO and a January 2004 letter by the Appeals 
Management Center (AMC).  As a whole, these documents satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  

The SOCs and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
April 2004 letter by the AMC provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A.           § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The VA informed the veteran of 
the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the rating decisions on appeal were issued prior to November 
9, 2000, the date the VCAA was enacted; therefore, the 
veteran did not receive VCAA notice until after his claims 
were initially adjudicated.  In such instances, the Court 
held that when notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice specifically complying with § 5103(a) or 3.159(b)(1) 
because an initial RO adjudication had already occurred.  
Instead, the appellant has the right on remand to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, and the Board finds that the VA did so in January 
2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in January 2004 was not 
given prior to the initial adjudication of his claims, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The Board notes that the 
veteran's dorsal lumbar strain was examined by VA on four 
different occasions since his claim was initially denied.  
Moreover, the record contains no medical evidence that the 
veteran has a disability manifested by nausea or excessive 
sweating, or that his hypertension was incurred in service.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Service Connection Claims

The veteran maintains that he suffers from a disability 
manifested by nausea and excessive sweating as a result of 
service.  In particular, he claims that his nausea and 
excessive sweating are related to hypertension which he 
asserts had its onset in service.  For the reasons that 
follow, the Board disagrees and finds that the preponderance 
of the evidence is against the veteran's claim.

A.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R.       § 
3.303(a).  In addition, certain chronic diseases such as 
hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree (10 percent) within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

B.  Factual Background

The veteran's service medical records make no reference to a 
disability manifested by nausea or excessive sweating.  The 
veteran was seen in July 1985 after vomiting four or five 
times after drinking alcohol and taking Codeine.  A September 
1986 entry notes that the veteran had received treatment for 
alcohol abuse.  He was seen again in April 1986 for episodes 
of vomiting related to motion sickness while at sea.  Thus, 
no chronic disability manifested by nausea or excessive 
sweating was reported to be present in service. 

The veteran's service medical records also make no reference 
to hypertension.  Of particular relevance, the veteran's 
blood pressure was 120/80 at the time of his discharge 
physical in April 1987.  There is also no evidence of 
elevated blood pressure readings within one year of the 
veteran's separation from active duty.  Thus, hypertension 
was not shown in service or during the one-year presumptive 
period after service.

In October 1996, the veteran was examined by VA to determine 
whether he had any stomach problems as a result of service.  
At that time, the veteran complained of stomach problems and 
rectal bleeding.  He also reported a history of cramps in 
service, which he attributed to an ulcer.  Following a 
physical examination, the diagnoses included history of 
peptic ulcer disease, undocumented, and alcohol abuse by 
history.  Based on this examination report, the RO issued a 
rating decision in November 1990 in which it denied service 
connection for peptic ulcer disease. 

In December 1997, the veteran testified at a hearing held at 
the RO.  The veteran claimed that he began experiencing 
profuse sweating while stationed in Bahrain, which he 
believed could be related to high blood pressure.  He also 
testified that he developed an ulcer in service as a result 
of being picked on by other soldiers.  According to the 
veteran, a physician attributed his ulcer to bad nerves and 
hypertension.  His current symptoms included occasional 
vomiting and a feeling that his stomach was "balled up in 
knots."

The veteran was hospitalized by VA for five days in December 
1992 for alcohol dependence.  A report from that admission 
documents elevated blood pressure readings during the first 
few days of his admission.  He was therefore placed on 
Catapres, which was discontinued and replaced with Lisinopril 
after he began experiencing headaches.  The veteran's blood 
pressure was within normal range at the time of his 
discharge.  The Board notes that the veteran continued to be 
treated for hypertension, as reflected in VA outpatient 
treatment records dated since 1992.  However, none of these 
reports includes a medical opinion concerning the etiology or 
date of onset of the veteran's hypertension.  

The Board has reviewed numerous VA outpatient treatment 
records dated from 1996 to 2000, private treatment records 
from Caritas Peace Center, and medical records associated 
with a Social Security Administration (SSA) decision dated in 
May 1998.  Most of these treatment records pertain to the 
veteran's psychiatric disorders, namely schizophrenia, 
alcohol abuse, and a personality disorder.  The Board 
emphasizes, however, that none of these records makes any 
reference to a disability manifested by nausea or excessive 
sweating.  These records also make no reference to the date 
of onset of his hypertension.

At a VA examination in June 2003, the veteran complained of 
fatigue, headaches, blurred vision, daily stomach cramps and 
aches, and left-side paralysis.  The examiner noted a history 
of diabetes mellitus dating back to the 1990s.  However, 
there was no reference to excessive sweating.  Following a 
physical examination, the diagnosis was diabetes mellitus, 
type II.  

In June 2003, the veteran was also afforded cardiology and 
stomach examinations by VA.  At his stomach examination, the 
veteran reported daily cramps and pain across his mid-
abdomen, especially after eating.  He told the examiner that 
he worried about developing ulcers.  A physical examination 
revealed that the abdomen was flat, soft, and nontender, with 
active bowel sounds.  His liver and spleen were non-palpable.  
The diagnosis was abdominal cramps.

At his cardiology examination, the veteran reported an 
irregular heart beat and said that "adrenalin flows all the 
time."  A physical examination revealed elevated blood 
pressure readings.  The veteran's abdomen was soft and 
nontender, and his liver and spleen were non-palpable.  Under 
the diagnosis section, the examiner concluded that the type 
of heart disease and etiology were unknown and that there was 
no evidence of rheumatic heart disease. 

At his May 2002 hearing, the veteran reiterated that he first 
experienced nausea and profuse sweating in service.  The 
veteran then attributed these symptoms to diagnoses of 
hypertension and indicated that medical professionals had 
indicated to him that there was a relationship between these 
symptoms and the veteran's hypertension.  He added that his 
stomach began hurting all the time because of nerves.  At 
that hearing, the veteran's representative explained that 
VA's consideration of the veteran's claim for service 
connection for disability manifested by nausea and excessive 
sweating should include consideration of service-related 
hypertension as the actual claimed disability manifested by 
such symptomatology.

C.  Analysis

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a disability 
manifested by nausea and excessive sweating, to include 
hypertension.  

The veteran has attributed his symptoms of nausea and 
excessive sweating to hypertension.  However, this disorder 
as not been medically linked to service.  The first 
documented elevated blood pressure readings were not until 
1992, over five years after the veteran's separation from 
active duty.  Moreover, no medical professional has linked 
the veteran's hypertension to service.  Therefore, service 
connection for hypertension must be denied. 

The Board finds that the record contains no medical evidence 
of any other diagnosed condition that would account for the 
veteran's symptoms of nausea and excessive sweating.  The 
June 2003 VA examination report lists a diagnosis of 
abdominal cramps.  However, the Board emphasizes that nausea, 
abdominal cramps, and excessive sweating are mere findings, 
none of which can be considered a disability for VA 
compensation purposes.  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the Court held that, in the absence of proof 
of the presently claimed disability, there can be no valid 
claim.  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation may 
only be awarded to an applicant who has a disability existing 
on the date of the application, and not for a past 
disability; Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Since no medical evidence establishes that the 
veteran has a current service related disability manifested 
by nausea and/or excessive sweating, these claims must be 
denied. 

Despite the veteran's assertions that he currently suffers 
from a disability manifested by nausea and excessive 
sweating, as a layperson without medical expertise or 
training, his statements alone are insufficient to establish 
the presence of this claimed disability.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (lay assertions of medical etiology 
cannot constitute evidence to render a claim well grounded 
under section 5107(a)); Espiritu, 2 Vet. App. at 494-495 
(laypersons are not competent to render medical opinions).  
Thus, the veteran's statements concerning the presence of a 
current disability are of no probative value in this regard. 

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a disability manifested by nausea and 
excessive sweating, to include service connection for 
hypertension.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  

III.  Increased Evaluation for Dorsal Lumbar Strain

The veteran's service medical records show that he was 
treated on several occasions for low back pain, with no 
significant findings reported on physical examination of the 
spine.  In a November 1990 rating decision, the RO granted 
service connection and assigned a noncompensable (zero 
percent) evaluation for a dorsal lumbar strain.  

In May 1997, the veteran filed a claim for an increased 
compensation benefits.  The RO initially denied the veteran's 
claim in an August 1997 rating decision.  The veteran 
appealed that decision.  In a June 1998 decision, however, 
the RO granted an increased evaluation to 10 percent for this 
disability, effective February 1997.  Therefore, the issue on 
appeal is entitlement to an evaluation in excess of 10 
percent for the veteran's dorsal lumbar strain.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

A.  Factual Background

In a November 1994 decision, the SSA awarded the veteran 
disability benefits from December 1991 due to disability 
involving a delusional disorder and major depression with 
psychotic features.  A physical examination report associated 
with that decision noted the veteran's complaints of low back 
pain with radiation down the left lower extremity.  Range-of-
motion testing revealed 30 degrees of flexion, 15 degrees of 
extension, and 15 degrees of lateral flexion bilaterally.  X-
rays of the lumbar spine were unremarkable, with normal disc 
space alignment and no severe degenerative changes.  The 
diagnostic impression was mid chronic lumbosacral strain.  

The veteran was afforded a VA compensation examination in 
January 1998 to assess the nature and severity of his dorsal 
lumbar strain.  During the interview, the veteran reported 
chronic low back pain that varied in severity.  He reported 
increased pain with bending, lifting, prolonged weight 
bearing, and recreational activities such as basketball.  He 
explained that he would occasionally have to either twist his 
back or have someone stand on his back to pop it back into 
place.  He denied problems with sitting.  He also reported 
radiating pain down his left leg to the knee.  He said his 
left leg would occasionally give out.  The examiner noted 
that the veteran gave a confusing history, describing 
episodes of weakness in the left leg and giving way which he 
attributed to the use of "unauthorized needles" while an 
inpatient at the Gulfport VA Medical Center for alcohol 
abuse.  According to the veteran, one of the physicians had 
told him that he had suffered a stroke. 

A physical examination revealed that the veteran stood erect 
and walked with a normal gait.  No spasms or tenderness were 
present.  Range-of-motion testing revealed 65 degrees of 
flexion, 20 degrees of extension, 25 degrees of lateral 
bending in either direction, and 30 degrees of lateral 
rotation in either direction.  The veteran reported pain on 
motion.  Straight leg raising was negative for radicular 
complaints while sitting, although he reported back pain with 
raising either leg.  He was able to squat and rise as well as 
walk on his heels and toes.  Reflexes and sensation were 
intact in both lower extremities.  The diagnosis was dorsal 
and lumbar strain.  With respect to functional loss, the 
examiner noted that the veteran would have difficulty with 
bending and lifting-type activities as well as prolonged 
periods of weight bearing.  

The veteran's spine was examined again by VA in November 
1999.  The veteran told the examiner that he suffered from 
achy, tight muscles in his back.  Alleviating factors 
included rest, heat and ice, and Sulindac.  He reported 
increased pain with bending.  The veteran explained that pain 
in his hand and back prevented him from working full time.  
Objectively, the veteran's back exhibited flexion from zero 
to 90 degrees, extension from zero to 35 degrees, right and 
left rotation from zero to 35 degrees, and right and left 
lateral flexion from zero to 30 degrees.  The veteran 
reported pain at the maximum range of motion, although the 
examiner observed no facial grimacing at any time during the 
examination.  Straight leg raising was negative bilaterally.  
Muscle structure of the back was adequate, with full strength 
and no muscle spasms present.  Romberg and Babinski testing 
were normal.  Deep tendon reflexes were 2+ in both lower 
extremities.  The examiner observed no weakness, stiffness, 
lack of endurance, or neurological abnormalities in either 
lower extremity.  X-rays of the lumbosacral spine were 
normal.  The diagnosis was history of dorsal lumbar strain. 

In July 2000, the veteran testified at a hearing held before 
a hearing officer at the RO concerning the severity of his 
dorsal lumbar strain.  The veteran reported that his back 
pain was aggravated by prolonged standing and walking as well 
as lifting heavy objects.  He also indicated that pain 
radiated down his left side and caused weakness in his left 
lower extremity.  He explained that his left leg would 
occasionally experience tingling, numbness, and a burning 
sensation.  He stated that certain movements caused the left 
side of his back to give out and that he would have to pop it 
back into place.  

At a VA examination in June 2001, the veteran reported 
constant pain in his thoracic and lumbar spine, as well as 
weakness, stiffness, fatigability, and lack of endurance.  He 
also reported radicular pain extending to both lower 
extremities and paresthesias into the left hip.  He denied 
any bowel or bladder problems.  He stated that he was not 
currently being treated for this condition.  He reported 
flare-ups in which he rated the pain at level 10 on a pain 
scale from zero to 10.  Such episodes were sometimes 
precipitated by certain movements and were alleviated by 
massage, a TENS unit, or having someone step on his back.  He 
indicated that he had to either sit or lie down during such 
flare-ups.  He denied using a back brace.  The examiner also 
noted the veteran history of increased back pain following a 
cerebrovascular accident (CVA) in 1992, which caused left-
sided paralysis and increased pain in his lower lumbar spine.  
The veteran explained that his back pain precluded him from 
being able to have intercourse, play sports, and deal with 
working situations because of his inability to walk long 
distances. 

Upon physical examination, the veteran walked with a normal 
gait and was able to walk on his heels.  He was able to stand 
on his toes but dragged his feet while attempting to walk.  
He was able to tandem walk while leaning on the desk for 
support.  Romberg and pronator-drift testing were negative.  
Deep knee bending was 75 degrees, with pain in his left lower 
lumbar spine.  His posture demonstrated an increased lumbar 
concavity.  Tenderness was present on palpation of the left 
sacroiliac joint and the lumbar paraspinal area.  Sensation 
was intact to pinprick and soft touch.  The great toes were 
down-going on Babinski testing.  Straight leg raising was 30 
degrees for the right leg and 15 degrees for the left leg, 
both of which caused mid back pain.  Both lower extremities 
exhibited normal strength, with no pain on resistance and no 
muscle atrophy.  Achilles reflexes were absent bilaterally.  
Right patella reflexes were absent, while the left patella 
reflexes were 2+/4+.  No back spasms or fixed deformities 
were present.  Range-of-motion testing revealed 60 degrees of 
flexion, 15 degrees of extension and lateral bending in 
either direction, and full bilateral rotation.  Pain was 
present with all movement except for right lateral bending.  
X-rays of the lumbosacral spine revealed that the 
intervertebral discs were well maintained and that the 
posterior elements were intact.  The diagnoses included 
history of thoracic and lumbar strain, with normal X-rays and 
insufficient evidence to warrant a diagnosis of any acute or 
chronic disorder.  

At his May 2002 Board hearing, the veteran rated his back 
pain at level 8-9/10, with it occasionally reaching level 10.  
He explained that pain would occasionally radiate down his 
left lower extremity to his foot, causing him to loss 
function in which his "body just drops."  He also reported 
cramps and muscle spasms in his lower back.  As a result, he 
stated that he avoided stairs. 

Pursuant to the Board's remand, the veteran was afforded 
another VA orthopedic examination in March 2004.  At that 
time, the veteran told the examiner that he suffered from low 
back pain with radiating pain down the left leg to below the 
knee, although he was not exactly sure where it stopped.  He 
also reported numbness and tingling in his left leg, but 
added that he had had a stroke which also affected his left 
side.  He reported no bowel or bladder problems other than 
rectal bleeding.  

On physical examination, the examiner commented that the 
veteran did not appear to be fully cooperating with range-of-
motion testing.  The examiner observed that the veteran 
walked easily and got up and down from his chair without 
using his hands; however, motor testing of the lower 
extremities revealed 2/5 from L2 to S1, which the examiner 
said reflected poor effort on the veteran's part in exerting 
himself.  Range-of-motion testing revealed flexion of 20 
degrees, extension of 5 degrees, right and left lateral 
bending of 10 degrees, and right and left lateral rotation of 
10 degrees.  Patellar reflexes were 2/4 bilaterally, Achilles 
reflexes were 1/4, Babinski's testing was equivocal, and 
straight leg raising was negative. 

The diagnostic assessment was "Low back strain during 
service, which seems to have resolved before discharge from 
the service, seen or evidenced from having a dorsal spine 
problem."  The examiner also stated that the veteran's 
complaints of low back pain seemed to be mechanical in 
nature, although an MRI would be helpful to determine whether 
there was any justification for his complaints of radicular 
pain in his left lower extremity.  However, he also opined 
that any radicular symptoms were not service connected and 
were due to an event after he was discharged from the 
military.  The examiner characterized the veteran's pain in 
his lumbar spine as mild to moderate, with no pain in his 
dorsal spine.  

The veteran was also afforded a neurological examination in 
March 2004.  At that time, the examiner recorded the 
veteran's complaints of sharp low back pain.  The veteran 
described the pain as an electric shock-like sensation which 
radiated down the left leg to the posterior aspect of the 
thigh and calf.  He also described an occasional popping 
sensation in his back which was relieved by stretching.  He 
indicated that pain was triggered by prolonged standing and 
lying on his left side.  However, he denied associated 
numbness in the leg as well as pain with Valsalva maneuvers.  
He also denied urinary or bowel incontinence.  He walked 
without a cane or walker and denied weakness. 

A physical examination revealed give-away weakness secondary 
to poor effort in the upper and lower extremities.  Fine 
motor movements were normal, deep tendon reflexes were +1 
throughout, and sensory examination showed normal light touch 
and position in the upper and lower extremities.  No 
dysmetria was present.  The plantar responses were flexor.  
The veteran had an antalgic gait due to low back pain, but he 
was able to stand on his heels and toes.  Mild tenderness was 
present in the midline at the L5 and S1 levels, without 
evidence of spasm.  Anterior bending, lateral bending, and 
posterior bending were diminished due to pain.  

The examiner concluded with the following diagnostic 
impression: 

1.  Mechanical low back pain due to his service 
connected lumbar strain.  Objective findings with 
the examination that correlate to such diagnoses 
include diminished flexibility and tenderness.

2.  Intermittent symptoms of electrical shock-like 
pain that radiates to the posterior aspect of the 
thigh and left leg suggestive of sensory 
radiculopathy of the S1 nerve root.  These symptoms 
are suggestive of dorsal lumbar disease affecting 
the posterior portion of the S1/S2 nerve root.  The 
[veteran's] clinical examination did not reveal any 
objective findings of radiculopathy, which cannot 
be excluded since intermittent irritation of the 
nerve root can cause intermittent radicular pain. 

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

In this case, the veteran's dorsal lumbar strain has been 
evaluated under Diagnostic Code (DC) 5295.  Under this 
diagnostic code, a 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Lastly, a 40 
percent disability evaluation is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295

The Board will also consider DC 5292, which provides a 10 
percent evaluation for slight limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion of the lumbar spine, and a 40 percent evaluation 
for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292.  

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  See 38 U.S.C.A.   § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board has thoroughly reviewed the veteran's medical 
records and finds that he veteran's dorsal lumbar strain 
warrants a 20 percent evaluation under DC 5292.  This 
decision is based on the veteran's limitation of motion with 
pain of the lumbar spine.  The Board notes that normal range 
of motion of the lumbar spine is 90 degrees of forward 
flexion, 30 degrees of backward extension, 30 degrees of left 
and right lateral flexion, and 30 degrees of left and right 
lateral rotation.  See 38 C.F.R. § 4.71a, Plate V (2004).  

In this case, VA examinations in January 1998, November 1999, 
and June 2001 revealed flexion from 60 to 90 degrees, 
extension from 15 to 35 degrees, bilateral rotation from 30 
to 35 degrees, and lateral flexion from 15 to 30 degrees in 
either direction.  These findings are analogous with slight 
limitation of motion of the lumbar spine, for which a 10 
percent evaluation is warranted under DC 5292.  The Board 
recognizes that the March 2004 examination report showed 
flexion to 20 degrees, extension to 5 degrees, lateral 
flexion to 10 degrees, and bilateral rotation to 10 degrees.  
However, since the examiner indicated that the veteran was 
not fully cooperating with range-of-motion testing, the Board 
places little probative value on these findings.  Thus, the 
Board finds that the veteran's lumbar spine demonstrates 
slight limitation of motion under DC 5292.  

However, in addition to the criteria listed at DC 5292, the 
Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Section 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim. In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled".  Section 4.45 states 
that to determine the factors causing disability of the 
joints inquiry must be directed toward, inter alia, "[p]ain 
on movement".  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating an orthopedic disability as is limitation 
of motion, since "functional loss caused by either factor 
should be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991)

The Board notes that the evidence suggests that the veteran's 
lumbar spine exhibits additional loss of motion due to pain 
during periods of flare-ups.  The Board finds that the 
veteran's complaints of pain on motion are supported by 
adequate pathology.  For instance, a VA examiner in January 
1998 noted that the veteran would have difficulty with 
bending and lifting-type activities as well as prolonged 
periods of walking.  A VA examiner in June 2001 also noted 
that pain was present in the lumbar spine with all movements 
except for right lateral bending.  Thus, with consideration 
of the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and based 
on the above-described findings and the demonstrated 
limitation of motion of the lumbar spine, the Board finds 
that such symptomatology more nearly approximates the 
criteria for a 20 percent disability evaluation under DC 
5292.  

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's dorsal lumbar strain.  
The evidence discussed above does not show that the veteran's 
lumbar spine demonstrates severe limitation of motion, as 
required for a 40 percent evaluation under DC 5292.  Although 
the veteran's complaints of pain were sufficient to warrant a 
20 percent evaluation, a VA examiner in November 1999 
observed no weakness, stiffness, lack of endurance, or 
fatigability of the spine.  The record also shows that the 
veteran does not require the use of a back brace.  38 C.F.R. 
§§ 4.40, 4.45.  

An evaluation in excess of 20 percent is also not warranted 
under DC 5295, as no evidence shows that this disability is 
manifested by severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In this 
regard, range-of-motion testing showed no evidence of marked 
limitation of forward bending, as the veteran was able to 
flex to 65 degrees in January 1998, 90 degrees in November 
1999, 60 degrees in June 2001, and 20 degrees in March 2004.  
The Board further notes that the examiner in March 2004 
indicated that the veteran was not fully cooperating with 
range-of-motion testing, which could account for increased 
findings on motion testing.  X-rays also revealed no 
osteoarthritic changes, narrowing of the joint spaces, or 
irregularity of the joint spaces.  Rather, X-rays 
consistently showed that the joint spaces were well 
maintained with no evidence of arthritis. 

In an effort to afford the veteran the highest possible 
disability rating under the regulations in effect prior to 
September 26, 2003, the Board has considered all other 
diagnostic codes pertaining to the dorsal and lumbar spine.  
The Board has considered the possible application of DC 5293, 
which provides a 40 percent evaluation for recurring attacks 
of severe intervertebral disc syndrome with intermittent 
relief, while a 60 percent rating is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2002).

However, the Board finds that the veteran's dorsal lumbar 
strain is not manifested by intervertebral disc syndrome.  A 
neurological examination in March 2004 noted the veteran's 
complaints of intermittent symptoms of electric shock-like 
pain with radiation to the left leg, which the examiner 
indicated was suggestive of dorsal lumbar disease affecting 
the posterior portion of the S1/S2 nerve root.  However, 
another VA examiner in March 2004 concluded that the 
veteran's low back pain was mechanical in nature, noting that 
X-rays of the lumbosacral spine revealed that the 
intervertebral discs were well maintained.  In any event, 
even assuming for discussion purposes that intervertebral 
disc syndrome is present, the veteran's radicular symptoms 
can not be characterized as severe, as required for a 40 
percent evaluation under DC 5293.  Moreover, a VA examiner in 
March 2004 concluded that any radicular symptoms were not 
service connected and were due to an event after the veteran 
was discharged from the military.  Thus, DC 5293 would not 
afford the veteran a disability evaluation in excess of the 
20 percent evaluation assigned by virtue of this decision. 

Lastly, the Board noted that the veteran's service-connected 
dorsal lumbar strain is not manifested by a demonstrable 
deformity of a vertebral body or ankylosis of the dorsal or 
lumbar spine.  See 38 C.F.R. § 4.71a, DC 5285, 5288, 5289 
(2003). 

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's cervical spine disability is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, the veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

1.  September 2002 Amendment

The first amendment pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2004).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

2.  August 2003 Amendment

VA also amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a).  The revised rating criteria became 
effective September 26, 2003.  68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  Although the latest amendment purported to 
make only editorial changes to the criteria for evaluating 
intervertebral disc syndrome that became effective in 2002, 
the notes defining incapacitating episode and chronic 
orthopedic and neurologic manifestations were initially 
deleted.  They have since been re-inserted into the rating 
schedule somewhat revised.  

In this regard, according to the General Rating Formula for 
Diseases and Injuries of the Spine, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, were still to be separately 
rated under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71(a) Note (1) preceding Diagnostic Codes 5235-5242; see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2), as 
amended by 67 Fed. Reg. 54345-54349 (August 22, 2002).  
Further, Note (1) to Diagnostic Code 5243 (formerly 
Diagnostic Code 5293) now reads that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  Note (2) now provides that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (2).  

Consequently, the revised criteria effective September 2002 
and September 2003 provide that, in addition to evaluating 
disc disease based on incapacitating episodes, disc disease 
may also be evaluated by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, with evaluations for all disabilities, and 
assigning whichever method results in the higher evaluation.  

As to the General Rating Formula for Diseases and Injuries of 
the Spine, the new regulations provide the following rating 
criteria: A 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  38 C.F.R. § 4.71 (2004).

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also provide the following 
Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Applying the newly revised criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
veteran's dorsal lumbar strain.  Turning to the first 
amendment, the Board has previously explained that the 
veteran's service-connected dorsal lumbar strain is not 
manifested by intervertebral disc syndrome.  Thus, a higher 
evaluation is not warranted under the revised rating criteria 
concerning intervertebral disc syndrome. 

The Board also finds that the General Rating Formula for 
Diseases and Injuries of the Spine does not warrant an 
evaluation in excess of 20 percent for the veteran's dorsal 
lumbar strain.  The evidence does not show that the veteran's 
lumbar spine is ankylosed, and has demonstrated forward 
flexion to from 20 to 90 degrees, which is greater than 15 
degrees as required for a 30 percent evaluation under the 
newly revised criteria.  

As for separately evaluating and combining the orthopedic and 
neurologic manifestations of the veteran's dorsal lumbar 
strain spine, as noted above, the orthopedic manifestations 
of the veteran's cervical spine disability equate to only 
slight limitation of motion, or 10 percent under the old 
rating schedule, although a 20 percent evaluation has been 
assigned after considering the veteran's complaints of pain.  
This disability would also equate to a 20 percent evaluation 
under the new General Rating Formula for Disease and Injuries 
of the Spine.  However, a VA examiner concluded that the 
veteran's service-connected dorsal lumbar strain was 
mechanical in nature and that any radicular symptoms were not 
service connected.  As such, a combined evaluation in excess 
of 20 percent would not be available since no neurological 
symptoms are service connected which might warrant a separate 
evaluation.  

The Board thus concludes that the evidence supports a 20 
percent evaluation for the veteran's dorsal lumbar strain; 
however, the preponderance of the evidence is against an 
evaluation in excess of 20 percent.  In denying an evaluation 
in excess of 20 percent, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against a disability 
evaluation in excess of 20 percent, the doctrine is not for 
application, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990), and the appeal is denied.  

C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the Board is not persuaded that the evidence 
shows that the veteran's dorsal lumbar strain alone has 
caused marked interference with employment.  The record shows 
that the veteran is receiving SSA benefits based on his 
psychiatric disability.  Although the Board notes that his 
dorsal lumbar strain would undoubtedly interfere with his 
ability to work, such impairment is already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  There is also no evidence that the veteran has 
been hospitalized due to his dorsal lumbar strain during the 
pendency of this claim.  Therefore, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Service connection for a disability manifested by nausea to 
include hypertension is denied.

Service connection for a disability manifested by excessive 
sweating to include hypertension is denied.

A 20 percent evaluation for a dorsal lumbar strain is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


